Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143949                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  JOSHUA MORGAN,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 143949
                                                                     COA: 298278
                                                                     WCAC: 09-000184
  GENERAL MOTORS, L.L.C., f/k/a GENERAL
  MOTORS CORPORATION,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 26, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REINSTATE the decision of the Workers’ Compensation Appellate Commission
  (WCAC). Contrary to the determination of the Court of Appeals, the WCAC did not err
  as a matter of law in finding that the plaintiff could not recover benefits on the basis of an
  injury date that he did not allege in his application. The plaintiff alleged only one injury
  date, in 2005. The WCAC found as fact, and the record supports, that the defendant
  could not possibly have known it was being called upon to defend a date that was in
  1999. The WCAC correctly applied the law to the facts it found in this case.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 21, 2012                      _________________________________________
           t0314                                                                Clerk